DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 9/29/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10, 11, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al. “Muruganathan” US 2021/0321353 in view of Huang et al. “Huang” US 10873936 and further in view of Ying et al. “Ying” US 2018/0279327.

Regarding claims 7 and 11, Muruganathan teaches a method and a terminal comprising: 
A receiver that receives a downlink control information (DCI) for scheduling a physical uplink shared channel (PUSCH) over more than two slots (PUSCH is scheduled by the DCI; Paragraphs 28 and 122.  Paragraph 151 discloses there are a plurality of slots which the PUSCH can be transmit according to the DCI); and 
A processor that, if a slot indicated by a feedback timing indicator field for hybrid automatic repeat request-acknowledgement (HARQ-ACK) information overlaps with two slots among the more than two slots over which the PUSCH is scheduled, determining whether to transmit the HARQ-ACK information in the two slots in the PUSCH (the HARQ-timing field is present in DCI indicating a slot; Paragraph 140.  The time during which the DCI is received can span multiple slots which can overlap with the selected uplink slots; Paragraph 153.  Thus one can see the indicator field can point to slots that overlap with the scheduled PUSCH; see also Paragraphs 198 and 204).  Muruganathan does not expressly disclose a DAI value within the DCI; however, Huang teaches that the DCI carries the DAI field for the purposes of transmitting HARQ-ACK in slots; Column 8 lines 27-35. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Muruganathan to include the DCI carries DAI as taught by Huang.
	One would be motivated to make the modification such that the UE can properly report HARQ-ACK as taught by Huang; Column 8 lines 27-35.
While the prior art teaches transmitting in a plurality of slots the prior art does not disclose PUSCH repetition transmissions.  Ying teaches that the UE can be configured with PUSCH repetition for slot-based PUSCH.  The device performs the repetitions on a plurality of slots; Paragraph 161.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include PUSCH repetition as taught by Ying.
	One would be motivated to make the modification such that the UE can properly transmit data on the various resources as taught by Ying; Paragraph 161.

Regarding claim 10, Muruganathan does not expressly disclose if the terminal is configured with semi-static HARQ codebook using the DAI to transmit; however, Huang teaches that the DCI carries the DAI field for the purposes of transmitting HARQ-ACK in slots; Column 8 lines 27-35. Further, this is performed when the device is utilizing semi-static HARQ codebooks; Column 8 lines 5-6.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Muruganathan to include a terminal configured with semi-static HARQ codebooks as taught by Huang.
	One would be motivated to make the modification such that the UE can properly report HARQ-ACK as taught by Huang; Column 8 lines 5-6 and 27-35.

Regarding claim 15, Muruganathan teaches a base station (Paragraph 58 and Figure 16 show a base station in communication with a UE) comprising: 
A transmitter that transmits a downlink control information (DCI) for scheduling a physical uplink shared channel (PUSCH) over more than two slots (PUSCH is scheduled by the DCI; Paragraphs 28 and 122.  Paragraph 151 discloses there are a plurality of slots which the PUSCH can be transmit according to the DCI); and 
A processor that controls reception of HARQ-ACK information wherein if a slot indicated by a feedback timing indicator field for hybrid automatic repeat request-acknowledgement (HARQ-ACK) information overlaps with two slots among the more than two slots, determining whether to transmit the HARQ-ACK information in the two slots in the PUSCH (the HARQ-timing field is present in DCI indicating a slot; Paragraph 140.  The time during which the DCI is received can span multiple slots which can overlap with the selected uplink slots; Paragraph 153.  Thus one can see the indicator field can point to slots that overlap with the scheduled PUSCH; see also Paragraphs 198 and 204).  Muruganathan does not expressly disclose a DAI value within the DCI; however, Huang teaches that the DCI carries the DAI field for the purposes of transmitting HARQ-ACK in slots; Column 8 lines 27-35. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Muruganathan to include the DCI carries DAI as taught by Huang.
	One would be motivated to make the modification such that the UE can properly report HARQ-ACK as taught by Huang; Column 8 lines 27-35.
While the prior art teaches transmitting in a plurality of slots the prior art does not disclose PUSCH repetition transmissions.  Ying teaches that the UE can be configured with PUSCH repetition for slot-based PUSCH.  The device performs the repetitions on a plurality of slots; Paragraph 161.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include PUSCH repetition as taught by Ying.
	One would be motivated to make the modification such that the UE can properly transmit data on the various resources as taught by Ying; Paragraph 161.

Regarding claim 16, Muruganathan teaches system (Figure 16 and paragraph 58 disclose a UE in communication with a base station) comprising: 
A terminal that comprises a receiver that receives a downlink control information (DCI), from a base station, for scheduling a physical uplink shared channel (PUSCH) over more than two slots (PUSCH is scheduled by the DCI; Paragraphs 28 and 122.  Paragraph 151 discloses there are a plurality of slots which the PUSCH can be transmit according to the DCI); and 
A processor that, if a slot indicated by a feedback timing indicator field for hybrid automatic repeat request-acknowledgement (HARQ-ACK) information overlaps with two slots among the more than two slots, determining whether to transmit the HARQ-ACK information in the two slots in the PUSCH (the HARQ-timing field is present in DCI indicating a slot; Paragraph 140.  The time during which the DCI is received can span multiple slots which can overlap with the selected uplink slots; Paragraph 153.  Thus one can see the indicator field can point to slots that overlap with the scheduled PUSCH; see also Paragraphs 198 and 204).  Muruganathan does not expressly disclose a DAI value within the DCI; however, Huang teaches that the DCI carries the DAI field for the purposes of transmitting HARQ-ACK in slots; Column 8 lines 27-35. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Muruganathan to include the DCI carries DAI as taught by Huang.
	One would be motivated to make the modification such that the UE can properly report HARQ-ACK as taught by Huang; Column 8 lines 27-35.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Muruganathan to include the DCI carries DAI as taught by Huang.
	One would be motivated to make the modification such that the UE can properly report HARQ-ACK as taught by Huang; Column 8 lines 27-35.
While the prior art teaches transmitting in a plurality of slots the prior art does not disclose PUSCH repetition transmissions.  Ying teaches that the UE can be configured with PUSCH repetition for slot-based PUSCH.  The device performs the repetitions on a plurality of slots; Paragraph 161.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include PUSCH repetition as taught by Ying.
	One would be motivated to make the modification such that the UE can properly transmit data on the various resources as taught by Ying; Paragraph 161.

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan in view of Huang in view of Ying and further in view of Yang et al. “Yang” US 2015/0249975.

Regarding claim 9, the prior art does not disclose the DAI being 1 or 0 and transmitting (or not) the HARQ ACK in the PUSCH.   Yang teaches for HARQ-ACK, if the value is 0, the DAI field is not used to process the transmitting of the HARQ-ACK (i.e. does not transmit on the PUSCH) and if it does have a value of a 1, the field is used for transmitting the HARQ-ACK on the PUSCH; Paragraphs 5 and 157.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a DAI dictating how the HARQ-ACK is transmit with respect to the PUSCH as taught by Yang..
	One would be motivated to make the modification such that the UE can properly transmit a HARQ-ACK or not taught by Yang; Paragraphs 5 and 157.

Regarding claim 14, Muruganathan does not expressly disclose if the terminal is configured with semi-static HARQ codebook using the DAI to transmit; however, Huang teaches that the DCI carries the DAI field for the purposes of transmitting HARQ-ACK in slots; Column 8 lines 27-35. Further, this is performed when the device is utilizing semi-static HARQ codebooks; Column 8 lines 5-6.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Muruganathan to include a terminal configured with semi-static HARQ codebooks as taught by Huang.
	One would be motivated to make the modification such that the UE can properly report HARQ-ACK as taught by Huang; Column 8 lines 5-6 and 27-35.

Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. 
Regarding the independent claims, Applicant argues the prior art does not teach or suggest the limitation of if a slot indicated by a feedback timing indicator for HARQ-ACK overlaps with two slots which the PUSCH is schedule and wherein the PUSCH includes repetition transmissions over the more than two slots because Muruganathan and Huang merely teaches copies of study points from a 3GPP meeting.  Applicant further asserts Muruganathan does not disclose a particular determination that a slot indicated by the timing indicator overlaps with two slots and at most describes a K2 SLIV that slots may overlap but makes no mentioned of the aforementioned determination.  
The Examiner respectfully disagrees.  Muruganathan does in fact make a determination of what to do with the HARQ-ACK when there is an overlap condition.  Muruganathan teaches (in paragraph 124) a determination being performed: if the UE has PUSCH that overlaps with HARQ-ACK.  This is viewed as the determination to transmit HARQ-ACK.  Claim 7 does not expressly state what happens after the determination or what causes the information to be transmit or not, and thus as long as there is a determination that there is overlap with respect to the scheduled PUSCH, the prior art properly reads on the claim language.  While Muruganathan did not expressly disclose the DAI field in DCI, Huang was relied upon for the well known use of the DCI carrying the DAI field for the purposes of transmitting HARQ-ACK in slots; Column 8 lines 27-35.
Applicant further argues that there is no motivation to combine the references without the benefit of Applicant’s own disclosure as a guide. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is derived from the various prior art as established in the rejection and thus there was no use of the Applicant’s own disclosure as a guide for the motivation to combine.
With respect to previous claim (now cancelled and incorporated into claim 7), Applicant argues that although Ying teaches PUSCH repetition, Ying does not perform the determination step as claimed. 
The Examiner agreed with Applicant that Ying teaches PUSCH repetition; however, the Examiner respectfully disagrees Ying, in combination with the other references, does not disclose claim 7. As noted above, Muruganathan does in fact perform the determination step and Ying and Huang were brought in for the additional limitations of the DAI and repetitions.  Thus the claims stand properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419